Citation Nr: 0107464	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  94-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Evaluation of dorsolumbar kyphoscoliosis, dorsolumbar 
paravertebral fibromyositis, currently evaluated as 40 
percent disabling.  

2.  Evaluation of bilateral hearing loss disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Javier A. Morales Ramos, 
Attorney


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946 and from August 1950 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


REMAND

The veteran was previously represented by Jeffrey M. 
Williams, Attorney at Law.  In August 1998, Javier A. Morales 
Ramos, Attorney, notified the RO that he would be 
representing the veteran and submitted the veteran's signed 
authorization.  The RO told the attorney that it would send 
copies of all correspondence to him.  The RO has not done so.  
The RO corresponded with the veteran in relation to 
dependency matters with copies to a veterans service 
organization for which there is no power of attorney on file.  
The notice that the file was being sent to the Board was sent 
to the veteran with a copy to Mr. Williams' law firm.  This 
must be remedied before the Board can proceed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The May 1986 rating decision listed the service-connected 
back disorder as dorsolumbar paravertebral fibromyositis with 
L4-5 with radiculopathy left side.  A 20 percent rating was 
assigned using codes 5292 (limitation of lumbar spine 
motion), 5293 (intervertebral disc syndrome), 5003 
(degenerative arthritis), and 5021 (myositis).  This granted 
service connection for the dorsal spine.  In the veteran's 
February 1993 substantive appeal, it was asserted that the 
limited range of dorsal spine motion should be rated as 10 
percent disabling.  The RO has assigned the maximum 
evaluation for a limitation of lumbar spine motion; however, 
the file does not show that the RO has considered the dorsal 
spine aspect of the claim.  This should be adjudicated 
following development in accordance with VCAA.  This would 
include examination of the dorsal spine.  The Board notes 
that its August 1996 remand requested ranges of motion for 
the dorsal and lumbar spines but the February 1997 
examination only reported motion for the lumbar spine.  

In the August 1996 Remand, the Board instructed the RO to 
document a determination whether service connection is 
considered in effect for arthritis.  The Board's review of 
the file does not show that this was accomplished.  It should 
be done.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should move the notice of 
representation of Javier A. Morales 
Ramos, Attorney to the correct location 
in the file and update the computer.  The 
RO should send the attorney a copy of all 
pertinent information added to the claims 
folder since the RO's September 1998 
letter to the attorney.  

2.  The RO should have the veteran 
scheduled for examination of his spine.  
The examiner should report the range of 
dorsal spine motion.  The examiner should 
express an opinion as to whether the 
veteran has fibromyalgia.  The examiner 
should express an opinion as to whether 
the veteran has arthritis of either the 
lumbar spine or the dorsal spine.  

3.  The RO should determine if the X-ray 
examination of the spine, ordered in 1997 
was conducted.  If so, a copy of the 
report should be associated with the 
file.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The attorney and the veteran are 
invited to submit evidence disclosing the 
veteran's degree of impairment due to the 
service-connected disabilities.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




